NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                            ______________

                                  No. 10-1741
                                ______________

                                  IRENE SHIPE

                                        v.

                            HAVERFORD TOWNSHIP
                               ______________

                               ROBERT LAWSON

                                       v.

                            HAVERFORD TOWNSHIP

                        Robert Lawson and Irene Shipe,

                                                         Appellants
                                ______________

                 On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                       (D.C. Civ. Nos. 09-00719/00720)
                  Honorable R. Barclay Surrick, District Judge
                               ______________

                   Submitted under Third Circuit LAR 34.1(a)
                              November 18, 2010

         BEFORE: AMBRO, FISHER, and GREENBERG, Circuit Judges

                            (Filed: November 23, 2010)
                                 ______________

                            OPINION OF THE COURT
                                ______________

GREENBERG, Circuit Judge.
       This matter comes on before this Court on appeals of Irene Shipe and Robert

Lawson from an order dated February 16, 2010, and entered February 17, 2010,

accompanying the District Court’s comprehensive opinion dated February 16, 2010,

granting a motion for summary judgment of defendant-appellee, Haverford Township, in

these Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq., and

Pennsylvania Human Relations Act, 43 Pa. Stat. Ann. §§ 951 et seq. (West 1991), cases.

The District Court had jurisdiction under 29 U.S.C. § 626 and 28 U.S.C. §§ 1331 and

1367, and we have jurisdiction under 28 U.S.C.§ 1291. We exercise plenary review of

the order of the District Court, and thus can affirm only if there is no dispute of material

fact and Haverford is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(c)(2); Santos ex rel. Beato v. United States, 559 F.3d 189, 193 (3d Cir. 2009). In

making our review, we recognize that even though many of the facts in these cases are

germane to both appellants’ appeals, their claims are separate and thus it would be

possible for us to reach different results on the appeals.

       We see no need to set forth the background of the cases at length because the

District Court did so in its comprehensive opinion. We observe, however, that the Court

decided the cases applying the burden shifting analysis that the Supreme Court set forth in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817 (1973), rejecting

Haverford’s argument that Gross v. FBL Financial Services, Inc., 129 S.Ct. 2343 (2009),

required the application of a somewhat different and more onerous approach for

appellants to meet in these age discrimination cases. We see no need to consider this


                                              2
point, as the parties have briefed the cases on this appeal under the principles of

McDonnell Douglas and thus we consider the cases on that basis. We also note that, as

the District Court observed, there is no difference in the analysis of their claims under

federal and state law. See Conners v. Chrysler Fin. Corp., 160 F.3d 971, 972 (3d Cir.

1998).

         Though appellants undoubtedly demonstrated in the District Court that they had

established prima facie cases of age discrimination, it is equally clear that Haverford

proffered legitimate reasons for their termination, i.e., a budget shortfall coupled with

Haverford’s belief that if appellants’ positions were eliminated other Haverford

employees could take over their duties. Consequently, the burden passed to appellants to

offer evidence that Haverford’s assertion that it terminated their employment for

legitimate reasons actually was a pretext for discrimination.

         Appellants simply did not meet that burden by presenting sufficient facts to require

or permit the District Court to submit the issue to the jury. In this regard, after examining

the parties’ briefs, we have little to add to the Court’s opinion. We merely note that even

assuming that Haverford could have solved its financial problems without terminating

appellants’ employment, its obviously reasonable determination of how to address its

problems should not be subject to second guessing by courts and juries. As we indicated

in Gray v. York Newspapers, Inc., 957 F.2d 1070, 1082, 1083 (3d Cir. 1992), “[t]he

ADEA must not be permitted to become a mechanism to inhibit ordinary managerial

decisions” and “the ADEA is a discrimination statute and is not intended to handcuff the



                                               3
management and owners of businesses to the status quo.” Though Gray was not a public

employment case, its principles are applicable here.

       For the foregoing reason the order for summary judgment entered on February 17,

2010, will be affirmed.




                                            4